DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
Claims 1, 3, 4 and 6-14 are currently pending.

Claim Rejections - 35 USC § 112
Claims 1, 3, 4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, based on having both a claimed larger average particle size range for the resin particles that extends beyond the size range of the (B) silver particles and the limitation that at least a part of the resin particles have a smaller average particle size than the average particle size of the (B) silver particles, it is unclear if the claim requires both resin particles that have an average particle size smaller than the average particle size of the (B) silver particles and those with a larger average size as set forth in Paragraph 60 of the Specification or if the claim is considered met by just having resin particles with a smaller average particle size than the average particle size of the (B) silver particles. In order to further prosecution, the Examiner is interpreting the limitation to be met with just having resin particles with a smaller average particle size than the average particle size of the (B) silver particles.
Claims 3, 4 and 6-14 all depend from claim 1 and thus, are also rendered indefinite. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) with evidenced provided by Noh et al. (Heat-Resistant Microporous Ag Die-Attach Structure for Wide Band-Gap Power Semiconductors).
Regarding claims 1 and 14, Kuramoto (Paragraph 71) teaches a conductive material composition that can contain a thermosetting resin, a thermoplastic resin and silver particles. The silver particles (Paragraphs 75-78) can be a mix of silver particles each having an average particle diameter of 0.1 microns (100 nm) to 15 microns and can have a flat, spherical or polyhedral shape. The silver of the examples (Paragraphs 139-141) are in the form of powder and one of the two types of particles used are “AgC-239” produced by Fukuda Metal Foil & Powder Co. As evidenced by Noh (used only to show the properties of the material disclosed by Kuramoto, not to modify the teachings of Kuramoto), AgC-239 are microflakes with an average lateral diameter of 6 microns and a thickness of 80 nm (Page 2, Section 2.1). Thus, the AgC-239 meets the limitation of (A) and the additional powder silver particles have an average particle size range that overlaps that claimed for silver powder (B). The thermoplastic resin has an average particle diameter of 0.1 to 10 microns (Paragraph 88). Based on this range and the range set forth for the average particle diameter of the silver particles, the teachings of Kuramoto would encompass resin particles having an average particle size within the claimed range and that have a smaller average particle size than the average particle size of the (B) silver particles. The amount of the thermoplastic resin particles with respect to the weight of the silver particles is from 0 to 10 wt % (Paragraph 90). The amount of the thermosetting resin with respect to the weight of the silver particles is from 0 to 5 wt % (Paragraph 84). These ranges overlap those claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). While Kuramoto does not explicitly teach the mass ratio of the silver fine particles (A) to the silver powder (B), Kuramoto does teach adjusting the amount of two different silver particles to arrive at a desired die-shear strength for the compositions and has a preferable ratio for the example particles of 80:20 (Paragraph 139-141). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that adjusting the ratio of particles (A) and (B) would be a matter of routine experimentation.
Regarding claim 3, given the size range for one of the silver particles can be as low as 0.1 microns (100 nm) and that the particles can be spherical as set forth above, the teachings of Kuramoto encompass silver fine particles (A) as claimed. 
Regarding claim 4, the metal bonding can occur at a range of from 150° C to 400° C (Paragraph 115). This range overlaps that claimed. 
Regarding claim 6, the particles can be formed form any of the claimed resins (Paragraph 87).
Regarding claim 7, the thermosetting resin can be an epoxy resin or an acrylic resin (Paragraphs 79-80).
Regarding claim 10, the composition can further comprise less than 30 wt % of solvent with respect to the weight of the silver particles (Paragraphs 97-107).
Regarding claims 11 and 12, the material can be used to bond a semiconductor light-emitting element to a circuit board or lead frame (Paragraphs 134 and 121).
.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) as applied to claim 1 above, and further in view of Tsuruta (US 2003/0091751).
Regarding claim 8, as stated above, Kuramoto teaches a thermosetting resin composition that meets the limitations of claim 1. Kuramoto teaches that the thermosetting resin can be an acrylic resin and gives one example of the acrylic (methyl methacrylate) that is crosslinked, but does not limit the acrylic to that particular compound (Paragraphs 79-80).
Tsuruta (Abstract, Paragraphs 34-35) teaches other acrylic compounds usable for a curable conductive paste. These include several compounds that meet formula (I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the other acrylic compounds in place of methyl methacrylate, since Tsuruta teaches all of these compounds as effective acrylics for a conductive paste.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (US 2011/0186340) as applied to claim 1 above, and further in view of Jiang et al. (US 2008/0272344).
Regarding claim 9, as stated above, Kuramoto teaches a thermosetting resin composition that meets the limitations of claim 1.

Jiang (Abstract and Paragraph 32) teaches surface treating silver particles with a carboxylic diacid surfactant, in order to make them more compatible with the composite precursor and to prevent agglomeration of the particles. Jiang teaches the diacid acts as a flux (Paragraph 54) and teaches an example where the amount of the diacid bonded to the silver particles is 1.2 wt % (Paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the silver particles of Kuramoto, with the type and amount of diacid surfactant (flux) of Jiang, in order to ensure that the silver particles are more compatible with the binder and to prevent agglomeration of the particles.

Claims 1, 3, 4, 6, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2008/0272344, herein “Jiang) in view of Hashiba et al. (US 2008/0078977, herein “Hashiba”) and Josephy et al. (US 2004/0146642, herein “Josephy”).
Regarding claims 1, 3, 6 and 14, Jiang discloses “a polymer composite, made of both a polymer and electrically conductive filler” (page 1, paragraph [0012]) where “both silver flakes and surface functionalized silver nanoparticles were incorporated into the polymer matrix” (page 3, paragraph [0038]).
Jiang discloses that the silver “nanoparticle has at least one dimension between 10 nm and 100 nm” (page 2, paragraph [0027]). Here the phrase “least one dimension” is considered to encompass more than one dimension. If the nanoparticle has all dimensions the same, all being between 10 and 100 nm, this is considered to mean that 
Jiang discloses that silver microparticles “are particles having a smallest dimension between 0.1 microns and 100 microns. Microparticles include conductive metal flakes in this size range, such as silver flakes” (page 2, paragraph [0030]), which overlap the particle size of silver powder (B).
Jiang discloses that “The ratio of electrically conductive flakes to electrically conductive nanoparticles in embodiments of the invention may be the range of 80:20 to 40:60” (page 3, paragraph [0039]). This meets the instantly claimed mass ratio of silver fine particles to silver powder.
Jiang discloses that “the polymer composites of the invention may comprise any suitable polymer that may form a composite of electrically conductive metal particles, such as an epoxy. In certain embodiments, the polymer may be a…thermosetting polymer” (page 2, paragraph [0026]).
Jiang discloses that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]).
This means that the amount of thermosetting epoxy resin must necessarily be from 10 to 50 wt% or less of the total composition.
The amount of thermosetting epoxy based on the total amount of silver particles (A) and (B) may be calculated.

50 parts by mass thermosetting epoxy/50 parts by mass (A) and (B)*100 total parts = 100 parts by mass thermosetting epoxy based on 100 parts by mass (A) and (B).
So the amount of thermosetting epoxy is less than from 11.1 to 100 parts based on 100 parts by mass (A) and (B), which overlaps the claimed range.
Jiang does not teach, however, that the composition comprises resin particles with a particle size as recited in the instant claim.
Hashiba cures the deficiency in Jiang by teaching “conductive particles each include a polymer base particle and a conductive layer coating the polymer base particle, wherein…the compressive elastic deformation characteristic K.sub.50 when the displacement of particle diameter of the conductive particles is 50% is 100 to 50000 N/mm.sup.2 at 20° C., and the recovery factor of particle diameter of the conductive particles when the displacement of particle diameter of the conductive particles is 50% is not less than 30%” (page 2, paragraph [0020]).
Hashiba teaches that “The metallic material constituting the conductive layer is not particularly limited. Examples of the metallic material which can be adopted include…silver” (page 13, paragraph [0182]). Hashiba teaches that “the conductive particles can be lowered in electrical resistance, and can be suitably used as a base material for conductive materials in the fields of electric and electronics materials” (page 3, paragraph [0031]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resin particles of Hashiba into the composition of Jiang. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve a coating having lower electrical resistance (higher conductivity) in the article of Jiang, as taught by Hashiba.
Further, as stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silver coated resin particles of Hashiba into the composition of Jiang as they were employed for the same purpose (silver particles to provide a desired resistivity/conductance.)
Based on the average particle sizes of the resin particles of Hashiba and the silver particles set forth as particles (B) of Jiang, the teachings of the combined 
Jiang discloses that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]).
This means that the amount of resin particles must necessarily be less than from 10 to 50 wt% or less of the total composition.
The amount of resin particles based on the total amount of silver particles (A) and (B) may be calculated, as the silver represents 50 to 90 parts of the combined silver and epoxy (see Jiang, page 2, paragraph [0025]).
10 parts by mass resin particles/90 parts by mass (A) and (B)*100 total parts = 11.1 parts by mass resin particles based on 100 parts by mass (A) and (B). 
50 parts by mass resin particles/50 parts by mass (A) and (B)*100 total parts = 100 parts by mass resin particles based on 100 parts by mass (A) and (B).
So the amount of resin particles is less than from 11.1 to 100 parts based on 100 parts by mass (A) and (B), which overlaps the claimed range.
Jiang in view of Hashiba and the claims differ in that Jiang in view of Hashiba does not teach the exact same amount of thermosetting epoxy resin, particle size of silver powder (B), or the particle size of the resin particles as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of thermosetting epoxy resin, the particle size of silver powder (B), and particle size, 
Jiang in view of Hashiba does not teach, however, that the silver spherical nanoparticles additionally comprise nanoparticle flakes which have particle size as recited in the instant claim.
Josephy cures the deficiency in Jiang in view of Hashiba by teaching “Metal flakes produced by this process for use in printable applications such as inks are characterized by a particle size from about 4 to 12 microns and a thickness from about 150 to about 250 angstroms. Coatings made from these flakes have a high specular reflectance and a low diffuse reflectance. The flakes have a smooth mirror-like surface and a high aspect ratio. The coatings also have a high level of coverage per pound of flake applied when compared with metal flakes produced by other processes” (page 1, paragraph [0004]).
Here 150 to 250 angstroms converts to 15 to 25 nanometers, which meets both the claimed thickness and the thickness of the nanoparticle of Jiang.
The disclosure that the particles are in flake form is considered to meet the limitation of “plate shaped” as recited in the instant claim. Although the claims do not recite an upper surface comprising a “plane,” the term “plane is broad enough to encompass any flat surface along the upper surface, of any size. Further, having a consistent particle thickness for the entire flake is considered to produce a flat plane 
Josephy teaches that such particles are made from a process which “reduce[s] the number of manufacturing steps and the resulting cost of making highly reflective metal flakes, although the process also reduces the coast of making other flake-like materials described below” (page 1, paragraph [0006]) and that “such materials include…silver” (page 4, paragraph [0044]). Josephy teaches that “High aspect ratio materials can provide bright metallic effects as well as colored effects. Metals such as…silver…may be used to produce these materials” (pages 8-9, paragraph [0110]). Josephy teaches that “This process…also can be used for making nanospheres” (page 4, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the silver nanoparticles of Josephy in addition to the silver nanoparticles in the composition of Jiang in view of Hashiba. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to reduce the manufacturing costs of such nanoparticles and still achieve a bright metallic effect in the article of Jiang in view of Hashiba, as taught by Josephy. 
Regarding claim 4, Jiang discloses that the silver “nanoparticles were sintered at 150° C.” (page 4, paragraph [0046]), which meets the claimed temperature range.
Regarding claim 7, Jiang discloses that “the polymer composites of the invention may comprise any suitable polymer that may form a composite of electrically 
Regarding claim 9, Jiang discloses that “diacid may act as a flux” (page 5, paragraph [0054]) where “the amount of diacids bonded to silver nanoparticles was around 1.2 wt %” (page 4, paragraph [0045]) and that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]). Here the metal is considered to comprise both the silver micro and nanoparticles, or powder (B) and fine particle (A), and the amount of diacid, which acts as flux, may be calculated based on the combined amount of (A) and (B).
1.2 parts by mass flux (diacid)/50 parts by mass (A) and (B)*100 total parts = 2.4 parts by mass flux based on 100 parts by mass (A) and (B). 
1.2 parts by mass flux (diacid)/90 parts by mass (A) and (B)*100 total parts = 1.3 parts by mass flux based on 100 parts by mass (A) and (B).
So the amount of flux is from 1.3 to 2.4 parts flux based on 100 parts by mass (A) and (B), which meets the claimed range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Hashiba and Josephy as applied to claim 1, and further in view of Tsuruta (US 2003/0091751, herein “Tsuruta”).
Jiang discloses “conductive polymer composites, electrically conductive adhesives, and methods of producing the same. The conductive polymer composites and electrically conductive adhesives may be used for electronic component 
Jiang discloses that “the polymer composites of the invention may comprise any suitable polymer that may form a composite of electrically conductive metal particles…the polymer may be a…thermosetting polymer” (page 2, paragraph [0026]).
Jiang in view of Hashiba and Josephy does not, however, disclose that the thermosetting resin comprises thermosetting acrylic resin having the structures as recited in the instant claims.
Tsuruta cures the deficiency in Jiang in view of Hashiba and Josephy by teaching “an active energy beam curing type conductive paste…for a conductor circuit substrate” (page 1, paragraph [0001]).
Tsuruta teaches that “The active energy beam polymerizable compound is a compound polymerized by irradiating the active energy beam, and is preferably a compound having an ethylenic unsaturated group. Examples of the compound having an ethylenic unsaturated group include (meth)acrylic acid, (meth) acrylate compound” (page 3, paragraph [0034]). Here the fact that the resin is cured is considered to meet the limitation of “thermosetting resin”.
Tsuruta teaches that “In the (meth)acrylate compound, examples of a monofunctional (meth)acrylate compound include…4-hydroxybutyl(meth)acrylate” (page 3, paragraph [0035]). 4-hydroxybutyl(meth)acrylate meets the structural limitations of instant formula (I) when R1 is hydrogen and R2 is an aliphatic hydrocarbon group of 4 carbons. Tsuruta teaches that the thermosetting acrylic resin yields “no unevenness, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermosetting acrylic resin of Tsuruta as the thermosetting resin in Jiang in view of Hashiba and Josephy. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to prevent unevenness, warping and wrinkling, as well as achieve a shortened time required for alignment upon bonding in the invention of Jiang in view of Hashiba and Josephy, as taught by Tsuruta.
Further, both inventions are directed toward conductive compositions for conductor circuit substrate and so the specific selection of the resin of Tsuruta would have had a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Hashiba and Josephy as applied to claim 1, and further in view of Hang et al. (US 2013/0049148, herein “Hang”).
Regarding claim 10, Jiang discloses that “Fabrication of composites comprising nanoparticles may be difficult; one of the problems is forming a homogeneous dispersion of the nanoparticle fillers in the polymer matrix. This is at least partly due to the large surface area of nanoparticles relative to their volume. When this ratio is large, the viscosity of the formulation is also larger. For this reason, it is relatively challenging to formulate highly filled homogeneous composites comprising nanoparticles. Thus, to enhance the dispersion..” (pages 2-3, paragraph [0031]).

Hang cures the deficiency in Jiang in view of Hashiba and Josephy by teaching “a conductive paste composition that is useful in the construction of a variety of electrical and electronic devices” (page 1, paragraph [0002]) and that “the solids portion of the paste composition may include about…silver particles and…silver flakes” (page 3, paragraph [0043]).
Hang teaches that “materials can be admixed in an organic medium in the present composition” (page 6, paragraph [0084]) and that the organic medium may comprise solvents in order “to provide the desired viscosity and volatility” (page 6, paragraph [0088]) to the composition.
Hang teaches that “the present paste composition typically contains…about 5 to 50 wt. %...of the organic vehicle” (page 6, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize solvent in the amount taught by Hang in the invention of Jiang in view of Hashiba and Josephy. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the desired viscosity and volatility in the composition of Jiang in view of Hashiba and Josephy, as taught by Hang, particularly in view of the fact that viscosity and dispersibility were of concern to Jiang.
Jiang discloses that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]). Here the metal is considered to comprise both the silver micro and 
50 parts by mass solvent/50 parts by mass (A) and (B)*100 total parts = 100 parts by mass solvent based on 100 parts by mass (A) and (B). 
5 parts by mass solvent/90 parts by mass (A) and (B)*100 total parts = 5.5 parts by mass solvent based on 100 parts by mass (A) and (B).
So the amount of solvent is from 5.5 to 100 parts solvent based on 100 parts by mass (A) and (B), which overlaps the instantly claimed range.
Jiang in view of Hashiba, Josephy and Hang and the claims differ in that Jiang and Hang does not teach the exact same amount of the solvent as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of solvent taught by Jiang in view of Hashiba, Josephy and Hang substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (US 2012/0007124) in view of Jiang, Hashiba and Josephy.
Hata discloses “The LED chip 2 is the light source of the semiconductor light emitting device A and includes a substrate 21, a light emitting layer 22, a lower electrode 23 and an upper electrode 24, as shown in FIG. 2. The substrate 21 is made of e.g. GaAs and used as a base in the process of manufacturing the LED chip 2. The 
Hata discloses that “the substrate 21 are bonded to the lead 1 via the silver paste 3. The thermal conductivity of the silver paste 3 is considerably higher than that of the light transmitting resin 4. Thus, the heat generated at the LED chip 2 due to the lighting is efficiently dissipated to the lead 1 through the silver paste 3” (page 2, paragraph [0026]) and that “The LED chip 2 is mounted to the lead 1 with silver paste 3. The silver paste 3 contains a large amount of silver (having a relatively high thermal conductivity).” (page 2, paragraph [0021]).
Here the light emitting layer is considered to be the “heat dissipation member” and the LED chip in contact with the paste is considered to be the “heat generation member”.
Hata does not disclose, however, that the silver paste comprises the limitations of the thermosetting resin composition as claimed.
Jiang cures the deficiency in Hata by teaching “a polymer composite, made of both a polymer and electrically conductive filler” (page 1, paragraph [0012]) where “both silver flakes and surface functionalized silver nanoparticles were incorporated into the polymer matrix” (page 3, paragraph [0038]).
Jiang teaches that the silver “nanoparticle has at least one dimension between 10 nm and 100 nm” (page 2, paragraph [0027]), which meets the thickness limitation for particle (A), and the silver microparticles “are particles having a smallest dimension between 0.1 microns and 100 microns. Microparticles include conductive metal flakes in 
Jiang teaches that “The ratio of electrically conductive flakes to electrically conductive nanoparticles in embodiments of the invention may be the range of 80:20 to 40:60” (page 3, paragraph [0039]). This meets the instantly claimed mass ratio of silver fine particles to silver powder.
Jiang teaches that “the polymer composites of the invention may comprise any suitable polymer that may form a composite of electrically conductive metal particles, such as an epoxy. In certain embodiments, the polymer may be a…thermosetting polymer” (page 2, paragraph [0026]).
Jiang teaches that the composition has “improved conductivity with less resistance” (page 3, paragraph [0036]).
Jiang teaches that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]).
This means that the amount of thermosetting epoxy resin must necessarily be from 10 to 50 wt% or less of the total composition.
The amount of thermosetting epoxy based on the total amount of silver particles (A) and (B) may be calculated.
10 parts by mass thermosetting epoxy/90 parts by mass (A) and (B)*100 total parts = 11.1 parts by mass thermosetting epoxy based on 100 parts by mass (A) and (B). 

So the amount of thermosetting epoxy is less than from 11.1 to 100 parts based on 100 parts by mass (A) and (B), which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the composition of Jiang as the silver paste of Hata. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve improved conductivity and lowered resistance in the composite of Hata, as taught by Jiang. 
Jiang does not teach, however, that the composition comprises resin particles with a particle size as recited in the instant claim.
Hashiba cures the deficiency in Jiang by teaching “conductive particles each include a polymer base particle and a conductive layer coating the polymer base particle, wherein…the compressive elastic deformation characteristic K.sub.50 when the displacement of particle diameter of the conductive particles is 50% is 100 to 50000 N/mm.sup.2 at 20° C., and the recovery factor of particle diameter of the conductive particles when the displacement of particle diameter of the conductive particles is 50% is not less than 30%” (page 2, paragraph [0020]).
Hashiba teaches that “The metallic material constituting the conductive layer is not particularly limited. Examples of the metallic material which can be adopted include…silver” (page 13, paragraph [0182]). Hashiba teaches that “the conductive particles can be lowered in electrical resistance, and can be suitably used as a base 
Hashiba teaches that “The mean particle diameter of the conductive particles according to an embodiment of the present invention is…more preferably 0.2 to 30 microns” (page 7, paragraph [0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resin particles of Hashiba into the composition of Jiang. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve a coating having lower electrical resistance (higher conductivity) in the article of Jiang, as taught by Hashiba.
Further, as stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silver coated resin particles of Hashiba into the composition of Jiang as they were employed for the same purpose (silver particles to provide a desired resistivity/conductance.)

Jiang discloses that “the concentration of electrically conductive metal is in the range of 50 wt % to 90 wt % of the total weight of the polymer composite” (page 2, paragraph [0025]).
This means that the amount of resin particles must necessarily be less than from 10 to 50 wt% or less of the total composition.
The amount of resin particles based on the total amount of silver particles (A) and (B) may be calculated, as the silver represents 50 to 90 parts of the combined silver and epoxy (see Jiang, page 2, paragraph [0025]).
10 parts by mass resin particles/90 parts by mass (A) and (B)*100 total parts = 11.1 parts by mass resin particles based on 100 parts by mass (A) and (B). 
50 parts by mass resin particles/50 parts by mass (A) and (B)*100 total parts = 100 parts by mass resin particles based on 100 parts by mass (A) and (B).
So the amount of resin particles is less than from 11.1 to 100 parts based on 100 parts by mass (A) and (B), which overlaps the claimed range.
Jiang in view of Hashiba and the claims differ in that Jiang in view of Hashiba does not teach the exact same amount of thermosetting epoxy resin, particle size of silver powder (B), or the particle size of the resin particles as recited in the instant claims.

Hata in view of Jiang and Hashiba does not teach, however, that the silver spherical nanoparticles additionally comprise nanoparticle flakes which have particle size as recited in the instant claim.
Josephy cures the deficiency in Hata in view of Jiang and Hashiba by teaching “Metal flakes produced by this process for use in printable applications such as inks are characterized by a particle size from about 4 to 12 microns and a thickness from about 150 to about 250 angstroms. Coatings made from these flakes have a high specular reflectance and a low diffuse reflectance. The flakes have a smooth mirror-like surface and a high aspect ratio. The coatings also have a high level of coverage per pound of flake applied when compared with metal flakes produced by other processes” (page 1, paragraph [0004]).
Here 150 to 250 angstroms converts to 15 to 25 nanometers, which meets both the claimed thickness and the thickness of the nanoparticle of Jiang.
Josephy teaches that such particles are made from a process which “reduce[s] the number of manufacturing steps and the resulting cost of making highly reflective metal flakes, although the process also reduces the coast of making other flake-like 
Josephy teaches that “High aspect ratio materials can provide bright metallic effects as well as colored effects. Metals such as…silver…may be used to produce these materials” (pages 8-9, paragraph [0110]).
Josephy teaches that “This process…also can be used for making nanospheres” (page 4, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the silver nanoparticles of Josephy in addition to the silver nanoparticles in the composition of Hata in view of Jiang and Hashiba. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to reduce the manufacturing costs of such nanoparticles and still achieve a bright metallic effect in the article of Hata in view of Jiang and Hashiba, as taught by Josephy. 

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. 
Applicants argue that the cited references individually do not disclose the relationship between the particle sizes of components (B) and (C). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combined teachings encompass ranges that would have a smaller average particle size for component (C) than for component (B). 
Applicants argue unexpected results for this claimed particle size relationship. However, the cited passages in the Specification are conclusionary statements regarding this relationship, not data commensurate in scope to show the purported benefits. The data presented in Table 1-1 is only for specific sizes and types of particles (A), (B) and (C) and types of thermosetting resins (D) and only certain amounts of these components, which do not span the far broader claimed materials and ranges. Further, the only Example in Table 1-1 that does not contain particles (C) that are smaller than the particles (B) does not appear to have any diminished properties from the other examples. For at least these reasons, the data presented does not establish unexpected results for the newly claimed limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 3, 2021